FILED
                               NOT FOR PUBLICATION                          OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



In re: MELODY L. LARK,                             No. 10-60020

                 Debtor.                           BAP No. 09-1239


MELODY L. LARK,                                    MEMORANDUM *

                 Appellant,

  v.

BOARD OF TRUSTEES OF THE
CALIFORNIA STATE UNIVERSITY
OFFFICE OF THE GENERAL
COUNSEL,

                 Appellee.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Montali, Pappas, and Markell, Bankruptcy Judges, Presiding

                              Submitted September 27, 2011 **

Before:         SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Melody L. Lark appeals pro se from the decision of the Bankruptcy

Appellate Panel affirming the bankruptcy court’s determination of the non-

dischargeability of Lark’s student loans under 11 U.S.C. § 523(a)(8). We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo, Rifino v. United States

(In re Rifino), 245 F.3d 1083, 1087 (9th Cir. 2001), and we dismiss.

       We cannot review Lark’s challenge to the bankruptcy court’s oral

determination of the non-dischargeability of her student loans because Lark failed

to include the relevant transcripts in the record on appeal as required by Fed. R.

App. P. 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th

Cir. 1991) (per curiam) (dismissing appeal for appellant’s failure to provide a

transcript).

       DISMISSED.




                                          2                                    10-60020